DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/20/2020 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10660555, hereinafter “555” in view of Kubo (US 20090297184), hereinafter ‘Kubo’. 
Although both sets of claims cover the similar subject matter, 567’ fails to disclose “based on said determination, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally”.  However Kubo teaches comparing impedance measurements using a sensor and based on impedance measurements, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally (Para [0086]). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally in response to impedance measurements for the benefit of notifying a user of the abnormality of the detecting device as taught by Kubo in Para [0086].

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9408567, hereinafter “567” in view of Kubo (US 20090297184), hereinafter ‘Kubo’. 
Although both sets of claims cover the similar subject matter, 567’ fails to disclose “based on said determination, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally”.  However Kubo teaches comparing impedance measurements using a sensor and based on impedance measurements, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally (Para [0086]). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally in response to impedance measurements for the benefit of notifying a user of the abnormality of the detecting device as taught by Kubo in Para [0086].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2008/0000779), and further in view of Kubo (US 20090297184), hereinafter ‘Kubo’.

Regarding claim 21, Wang et al. disclose a method of performing real-time sensor diagnostics on a subcutaneous or implanted sensor having at least one working electrode (see Abstract reference to application of EIS to determine if a sensor is operating at an optimal level, such application would include at start-up, see [0033] reference to applying EIS to the WE; Fig. 19, block 1900 sensor into subcutaneous tissue), the method comprising:
performing a first electrochemical impedance spectroscopy (EIS) procedure to generate a first set of impedance-related data (Fig. 19, block 1920 and [0122] which discusses the diagnostic EIS procedure which yields impedance data of the sensor) said first set of impedance-related data including a first dataset for at least one impedance-related parameter that is substantially glucose- independent (Para [0002, 0045]; see Fig. 16 where the EIS procedure measures impedance at 1kHz; Para [0003] monitor glucose 
performing a second EIS procedure to generate a second set of impedance-related data for the at least one electrode (see Fig. 19, block 1940 which can detect low start-up that is the result of reusing a previously used sensor, see [0123], thus the determination of low start-up for different reasons can be made using two sets of data), said second set of impedance-related data including a second dataset for said at least one impedance-related parameter that is substantially glucose-independent (Para [0002, 0045]; [0115] notes that EIS may be performed on the working electrode, because there are multiple WEs, it follows that the procedure is applied to each assess performance at start-up; Para [0003] monitor glucose levels using glucose meter)
based only on said first and second datasets, determining whether the sensor is functioning normally  (Para [0094, 0113]; see [0122] which notes that impedance data is analyzed to assess if the sensor is sufficiently hydrated, such hydration related to initial start-up of the sensor as discussed in [0006], insufficient hydration results in accurate sensor data, i.e. low start-up).

Wang fails to disclose based on said determination, generating an alert.  

However Kubo teaches comparing impedance measurements using a sensor and based on impedance measurements, sending an alert to a user of the sensor for the benefit of notifying that the sensor should be replaced when the sensor is not functioning normally (Para [0086]). 

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an alert to a user of the sensor for the benefit of notifying a 

Regarding claim 21, Wang et al. disclose wherein each of the first and second EIS procedures is performed for a respective range of frequencies (see [0115] – “The EIS may be performed at frequencies from µHz to MHz range, but in this invention, only a narrow range of frequencies is needed.”).

Regarding claim 22, Wang discloses wherein the range of frequencies for the first EIS procedure is different from the range of frequencies for the second EIS procedure (Para [0116]).

Regarding claim 23, Wang further discloses wherein each of the first and second sets of impedance-related data includes data for at least one of real impedance, imaginary impedance, impedance magnitude, and phase angle (Para [0116]).

Regarding claims 25-28, Wang further discloses wherein said at least one impedance-related parameter is real impedance, the real impedance is measured at a frequency of at least about 1 kHz, at least one impedance-related parameter is imaginary impedance, and the imaginary impedance is measured at a frequency of at least 1 kHz. (Para [0116]).

Regarding claim 29, Wang further discloses a predetermined time period after the second EIS procedure has been performed and subsequent to step (c) and prior to step (d), a third EIS procedure is performed to generate a third set of impedance-related data for the at least one electrode, and wherein a determination is made as to whether the sensor is functioning normally based on the second and third sets of impedance-related data (Para [0121] disclosing a 

Regarding claim 30, Wang further discloses wherein the predetermined time period is different from said predetermined time interval (Para [0121] disclosing secondary check can be implemented, which is after the fixed interval time; Fig. 19, showing EIS schedule).

Regarding claims 31 and 32, Wang discloses the method according to claim 15 above.  Wang further discloses wherein the second and third EIS procedures are performed for the same range of frequencies and wherein the second EIS procedure is performed for a range of frequencies that is different than the range of frequencies for the third EIS procedure (Para [0116] discloses the EIS technique given under different frequencies, however further disclosing the same range of frequencies for all EIS test; Para [0125] disclosing the same procedure for all EIS procedures with fewer or more ranges of frequencies checked).

Regarding claim 33, Wang further discloses wherein the sensor includes between two and five independent working electrodes (Para 0049]; Fig. 2a, working electrodes 240-246).

Regarding claim 34, Wang et al. disclose a system for performing real-time sensor diagnostics on a subcutaneous or implanted sensor having at least one working electrode (see Abstract reference to application of EIS to determine if a sensor is operating at an optimal level, such application would include at start-up, see [0033] reference to applying EIS to the WE; Fig. 19, block 1900 sensor into subcutaneous tissue), the system comprising: memory; and control circuitry (Para [0040]) configured to: perform a first electrochemical impedance spectroscopy (EIS) procedure to generate a first set of impedance-related data for the at least one working electrode (Fig. 19, block 1920 and [0122] which discusses the diagnostic EIS procedure which 

Wang fails to disclose based on said determination, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally.  

However Kubo teaches comparing impedance measurements using a sensor and based on impedance measurements, sending an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally (Para [0086]). 

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an alert to a user of the sensor that the sensor should be replaced when the sensor is not functioning normally in response to impedance measurements 

Regarding claim 35, Wang further discloses wherein each of the first and second sets of impedance-related data includes a respective dataset for at least one impedance-related parameter that is substantially glucose-independent (Para [0002, 0045]).

Regarding claims 36-38, Wang further discloses wherein the at least one impedance-related parameter is real impedance, the at least one impedance-related parameter is imaginary impedance, and wherein the at least one impedance-related parameter is phase angle (Para [0116]).

Regarding claim 39, Wang further discloses wherein the control circuitry is further configured to:  perform a third EIS procedure to generate a third set of impedance-related data for the at least one electrode a predetermined time period after the second EIS procedure has been performed, and determine whether the sensor is functioning normally based on the second and third sets of impedance-related data (Para [0121] disclosing a secondary check can be implemented, a second EIS to confirm that the second thresholds are indeed not met before determining the end of sensor; Fig. 19, showing EIS schedule).

Regarding claim 40, Wang further discloses wherein each of the second and third sets of impedance-related data includes values for impedance-related parameters, and wherein the determination as to whether the sensor is functioning normally is made by comparing the value of at least one impedance-related parameter from the second set of impedance-related data to the value of the same parameter from the third set of impedance-related data (Para 0121]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868